DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on June 04, 2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 04, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keyghobad et al. US Patent No. 6,640,308.

Regarding claim 1, Keyghobad et al. disclose “a system, comprising: a plurality of network devices; and a wire infrastructure configured to communicatively couple a first network device of the plurality of network devices to a second network device of the plurality of network devices” by providing a powered Ethernet connection between two devices connected by an Ethernet connection that provides data communication between the devices. Electrical power is applied to the Ethernet connection at the first device, and extracted from the Ethernet connection at the second device. The extracted power is used to power the second device (See Abstract; Figures 4-6), “wherein the wire infrastructure comprises: a first coupling (Figure 4, Component 445) configured to provide a first control power signal to the first network device and the second network device; a second coupling (Figure 4 Component 450) configured to provide a second control power signal to the first network device and the second network device” (See Abstract describing electrical power is applied to the Ethernet connection at the first device, and extracted from the Ethernet connection at the second device. The extracted power is used to power the second device); “a third coupling (Figure 4, Component 430 trough ethernet circuit board 405) configured to provide a network power positive signal and an Ethernet positive signal to the first network device and the second network device; and a fourth coupling (Figure 4, Component 430 trough ethernet circuit board 405) configured to provide a network power negative signal and an Ethernet negative signal to the first network device and the second network device” (Figures 4-6; Col. 4, line 55-Col. 5, line 64 describing a system 400 that employs standard Ethernet boards 405 at both a process controller 410 and a remote field device 415. The boards communicate via two pairs of wires, with the first pair 420 providing communications from the process controller to the field device, and the second pair 425 providing communications from the field device to the process controller).

As per claim 2 Keyghobad et al. disclose “wherein the first control power signal comprises a positive voltage signal and the second control power signal comprises a negative voltage power signal” (Figures 4-6; Col. 4, line 55-Col. 5, line 64 describing a system 400 that employs standard Ethernet boards 405 at both a process controller 410 and a remote field device 415. The boards communicate via two pairs of wires, with the first pair 420 providing communications from the process controller to the field device, and the second pair 425 providing communications from the field device to the process controller).

As per claim 3 Keyghobad et al. disclose “wherein the first network device comprises six pins” (See Figures 4 showing pins 445, 450 and two pairs of pins 430 on the two ethernet circuit boards 405).

As per claim 4 Keyghobad et al. disclose “wherein the first coupling, the second coupling, the third coupling, and the fourth coupling are configured to couple to four pins of the six pins (See Figures 4-6 and corresponding text).

As per claim 5 Keyghobad et al. disclose “wherein a first pin of the six pins is configured to receive a select signal, and wherein the first pin is separate from the four pins (See Figure 4, Component 445 configured to receive 24 volts).

As per claim 6 Keyghobad et al. disclose “wherein the select signal is configured to be output via a second pin of the six pins, wherein the second pin is separate from the first pin and the four pins” (See Figures 4-6).

As per claim 7 Keyghobad et al. disclose “wherein the second pin is configured to communicatively couple to a third pin of the second network device (See Figures 4-6 Col. 4, line 55-Col. 5, line 64).

Regarding claim 8, Keyghobad et al. disclose “a system, comprising: a plurality of network devices; and a wire infrastructure configured to communicatively couple a first network device of the plurality of network devices to a second network device of the plurality of network devices” by providing a powered Ethernet connection between two devices connected by an Ethernet connection that provides data communication between the devices. Electrical power is applied to the Ethernet connection at the first device, and extracted from the Ethernet connection at the second device. The extracted power is used to power the second device (See Abstract; Figures 4-6), “wherein the wire infrastructure comprises: a first coupling (Figure 4, Component 445) configured to provide a first control power signal to the first network device and the second network device; a second coupling (Figure 4 Component 450) configured to provide a second control power signal to the first network device and the second network device” (See Abstract describing electrical power is applied to the Ethernet connection at the first device, and extracted from the Ethernet connection at the second device. The extracted power is used to power the second device); a third coupling configured to provide a network power positive signal to the first network device and the second network device (Col. 4, line 64-Col. 5, line 5 describing each Ethernet board includes a pair of transformers 430, with each transformer being associated with a pair of wires. At the process controller, a 24 Volt DC power signal from a power supply 435 is injected to central taps 440 of the primary coils of the transformers. The positive (+V) lead 445 of the DC power signal is provided at the central tap of the primary coil of one of the transformers. The ground (GND) lead 450 of the DC power signal is provided at the central tap of the primary coil of the other transformer); “a fourth coupling configured to provide a network power negative signal to the first network device and the second network device” (Col. 4, line 64-Col. 5, line 5 describing each Ethernet board includes a pair of transformers 430, with each transformer being associated with a pair of wires. At the process controller, a 24 Volt DC power signal from a power supply 435 is injected to central taps 440 of the primary coils of the transformers. The positive (+V) lead 445 of the DC power signal is provided at the central tap of the primary coil of one of the transformers. The ground (GND) lead 450 of the DC power signal is provided at the central tap of the primary coil of the other transformer); “a fifth coupling (Figure 4, Component 430 trough ethernet circuit board 405) configured to provide a network power positive signal and an Ethernet positive signal to the first network device and the second network device; and a sixth coupling (Figure 4, Component 430 trough ethernet circuit board 405) configured to provide a network power negative signal and an Ethernet negative signal to the first network device and the second network device” (Figures 4-6; Col. 4, line 55-Col. 5, line 64 describing a system 400 that employs standard Ethernet boards 405 at both a process controller 410 and a remote field device 415. The boards communicate via two pairs of wires, with the first pair 420 providing communications from the process controller to the field device, and the second pair 425 providing communications from the field device to the process controller).

As per claim 9 Keyghobad et al. disclose “wherein the first network device comprises a switch device configured to: receive the Ethernet positive signal and the Ethernet negative signal via the fifth coupling and the sixth coupling; and output the Ethernet positive signal and the Ethernet negative signal to the second network device via a seventh coupling and an eighth coupling, respectively” (Col. 2, lines 50-57 describing switched connection operating in a first mode in which the two-wire Ethernet connection is connected to the first pair of terminals and a second mode in which the two-wire Ethernet connection is connected to the second pair of terminals. The switched connection is initially set to operate in the first mode, and the two-wire Ethernet connection is monitored for data being transmitted to the device. The switched connection is set to operate in the second mode upon detection of data being transmitted to the device).

As per claim 10 Keyghobad et al. disclose “wherein the second network device comprises an additional switch device configured to receive the Ethernet positive signal and the Ethernet negative signal from the switch device” (Col. 2, lines 50-57 describing switched connection operating in a first mode in which the two-wire Ethernet connection is connected to the first pair of terminals and a second mode in which the two-wire Ethernet connection is connected to the second pair of terminals. The switched connection is initially set to operate in the first mode, and the two-wire Ethernet connection is monitored for data being transmitted to the device. The switched connection is set to operate in the second mode upon detection of data being transmitted to the device).

As per claim 11 Keyghobad et al. disclose “wherein the first network device comprises eight pins” (See Figures 4-6).

As per claim 12 Keyghobad et al. disclose “wherein the first coupling, the second coupling, the third coupling, the fourth coupling, the fifth coupling, and the sixth coupling are configured to couple to six pins of the eight pins” (See Figures 4 showing pins 445, 450 and two pairs of pins 430 on the two ethernet circuit boards 405 configured to couple as shown in Figures 11-12).


As per claim 13 Keyghobad et al. disclose “wherein: a first pin of the eight pins is configured to receive the Ethernet positive signal via the switch device; and a second pin of the eight pins is configured to receive the Ethernet negative signal via the switch device” (Figures 4-6; Col. 4, line 55-Col. 5, line 64 describing a system 400 that employs standard Ethernet boards 405 at both a process controller 410 and a remote field device 415. The boards communicate via two pairs of wires, with the first pair 420 providing communications from the process controller to the field device, and the second pair 425 providing communications from the field device to the process controller; Col. 2, lines 50-57 describing switched connection operating in a first mode in which the two-wire Ethernet connection is connected to the first pair of terminals and a second mode in which the two-wire Ethernet connection is connected to the second pair of terminals. The switched connection is initially set to operate in the first mode, and the two-wire Ethernet connection is monitored for data being transmitted to the device. The switched connection is set to operate in the second mode upon detection of data being transmitted to the device).



As per claim 14 Keyghobad et al. disclose “wherein the Ethernet positive signal is configured to be output via the first pin to the second network device” (See Figures 4-6).

As per claim 15 Keyghobad et al. disclose “wherein the Ethernet negative signal is configured to be output via the second pin to the second network device” (See Figures 4-6).

Regarding claim 16, Keyghobad et al. disclose “a wire infrastructure” by providing a powered Ethernet connection between two devices connected by an Ethernet connection that provides data communication between the devices. Electrical power is applied to the Ethernet connection at the first device, and extracted from the Ethernet connection at the second device. The extracted power is used to power the second device (See Abstract; Figures 4-6), comprising “a first coupling (Figure 4, Component 445) configured to provide a first control power signal to the first network device and the second network device; a second coupling (Figure 4 Component 450) configured to provide a second control power signal to the first network device and the second network device” (See Abstract describing electrical power is applied to the Ethernet connection at the first device, and extracted from the Ethernet connection at the second device. The extracted power is used to power the second device); “a third coupling (Figure 4, Component 430 trough ethernet circuit board 405) configured to provide a network power positive signal and an Ethernet positive signal to the first network device and the second network device; and a fourth coupling (Figure 4, Component 430 trough ethernet circuit board 405) configured to provide a network power negative signal and an Ethernet negative signal to the first network device and the second network device” (Figures 4-6; Col. 4, line 55-Col. 5, line 64 describing a system 400 that employs standard Ethernet boards 405 at both a process controller 410 and a remote field device 415. The boards communicate via two pairs of wires, with the first pair 420 providing communications from the process controller to the field device, and the second pair 425 providing communications from the field device to the process controller).

As per claim 17 Keyghobad et al. disclose “wherein the first coupling, the second coupling, the third coupling, and the fourth coupling are configured to couple to four pins of six pins that are part of the first network device” (See Figures 4 showing pins 445, 450 and two pairs of pins 430 on the two ethernet circuit boards 405 configured to couple as shown in Figures 11-12).

As per claim 18 Keyghobad et al. disclose “a fifth coupling configured to provide a select signal to the first network device” (See Figure 4, Component 445 configured to receive 24 volts).

As per claim 19 Keyghobad et al. disclose “wherein the fifth coupling is configured to couple to a first pin of the six pins, wherein the first pin is separate from the four pins” (See Figures 4 showing pins 445, 450 and two pairs of pins 430 on the two ethernet circuit boards 405 configured to couple as shown in Figures 11-12).

As per claim 20 Keyghobad et al. disclose “wherein the network power positive signal and the network power negative signal is configured to power the first network device and the second network device” (See Figures 4-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
May 06, 2022